Title: To James Madison from Alexander J. Dallas, 20 April 1815
From: Dallas, Alexander James
To: Madison, James


                    
                        
                            Dr. Sir.
                            20 April 1815.
                        
                        I have the pleasure to say, that the business respecting Genl. Ripley is arranged; and I hope it will be to your satisfaction. I inclose copies of the letters, which have passed between us. The selection of General Officers being compleat, I will announce it; and if Genl. Brown arrives today, or tomorrow, I think the general plan of organization may be sent for your consideration on Monday.
                        There is nothing new. I expect Mr. Monroe today. I am, Dr Sir, most respectfully & faithfully Yrs.
                        
                            A. J. Dallas.
                        
                    
                    
                    
                        Mr Monroe arrived at noon; but not much the better for his ride. He saw and approved the letters in Genl Ripley’s case, before I had sent my answer.
                    
                